Title: To James Madison from John G. Jackson, 4 September 1812
From: Jackson, John G.
To: Madison, James


Sir.
Clarksburg Septr. 4th 1812
I am charged by a numerous meeting of the military & Citizens held at this place on yesterday to forward a copy of their proceedings to you. It is their anxious wish to be employed in repelling the invasion of our Country & chastising the enemy. If 5000 men be a sufficient number to effect this 10,000 will meet with a feeble resistance, & it will be an economy of blood & treasure to strike a decisive blow at once rather than to protract the operations of the army by sending a force incommensurate with the object. I would not thus freely advance these opinions if I did not thereby express the universal desire here—a desire influenced by opinion alone. I ardently hope we shall be called upon by the Government—no Country affords better materials for a warfare with Indians than this does, the men are trained to the use of arms from infancy, & enured to the hardships of the chase: and so great is the anxiety felt here that many will go even if not called on by the constituted authorities. I for one think it criminal to stand by while our Citizens are in such danger. I have the honor to be your Mo. Obt
J G Jackson
 
[Enclosure]§ From the Officers of the Twentieth Virginia Brigade
2 September 1812. “At a meeting of the … officers of the 20th Brigade … and many other Citizens,” convened at the Clarksburg courthouse “for the Purpose of consulting in what manner the Present alarming crisis of affairs of the Westren [sic] Country can be best met,” Gen. John G. Jackson gave an account of Hull’s surrender and the resultant state of alarm in Ohio and reported “that letters were received from that quarter by the last mail from a Source intitled to respect, urging the necesity of Imediate assistance … wherefore on motions made and Seconded, the Meeting adopted the following resolutions unanimously.”

“Resolved that it is a Subject of deep regret to us, that we Possess no authority at this moment to Command the requisite means to March forth & Repel any Threatened incursions of the Enimy and to Chastise & drive him out of our Country.
“Resolved, that we conceive it an Indespensible duty to Send a large Military force without delay for that Purpose & that we only wait the Sanction of Government to meet & rally round its Standard.
“Resolved, that many of us have connections and all of us intimate friends in that Country whose welfare is very dear to us, & that we cannot reconcile it to ourselves to remain inactive, while their Safety is Threatened, & when to this feeling is Superadded considerations of regard for the welfare of our Country, we deem it Criminal to Stand by while the Storm of war rages.
“Resolved, that for ourselves & we believe we Speak the Sentiments of our Brother Soldiers of the Militia, we declare our Readiness, and desire to take the field whenever arms are furnished & the Constituted authorities authorise us.
“Resolved that with the Exception of a Few Rifles, we are almost distitute of arms, and that every expedient be tried to Procure a Sufficient number for our use.
“Resolved, that as the crisis admits of no delay, that the sense of this meeting be communicated directly to the President of the United States, with a request that he will Imediately Command our services.
“Resolved, that a Copy of these resolutions be Transmited by mail to the President of the United States.
“Resolved that one other Copy be forwarded in like manner to the Governor of virginia, and that the Chairman inform him by Letter, that this departure from the usual course of communications by Military officers would not have occured, had we not deemed any delay to be fraught with danger.”
